937 F.2d 604Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Phyllistine T. WILLIAMS, Defendant-Appellant.
No. 90-5060.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 8, 1991.Decided July 9, 1991.

Appeal from the United States District Court for the District of South Carolina, at Florence.  C. Weston Houck, District Judge.  (CR-89-229)
Reynolds Williams, Willcox, McLeod, Buyck, Baker & Williams, Florence, S.C., for appellant.
E. Bart Daniel, United States Attorney, Alfred W. Bethea, Jr., Assistant United States Attorney, Florence, S.C., for appellee.
D.S.C.
AFFIRMED.
Before WILKINSON and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Phyllistine T. Williams appeals her conviction of making a false statement to a federally insured bank in order to obtain a credit card, in violation of 18 U.S.C. Sec. 1014 and Sec. 2.  Her attorney has filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), raising one issue but stating that, in his view, there are no meritorious issues for appeal.  Williams has been notified of her right to file a supplemental brief, and has filed such a brief with this Court.


2
We find the issue raised by counsel is without merit.  Even if the contested evidence were hearsay, its admission at trial, in light of the substantial amount of uncontested evidence implicating Williams, was at most harmless error.  We find that those issues raised by Williams in her supplemental brief lack merit as well.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no non-frivolous grounds for appeal.  Accordingly, we affirm the judgment of conviction and the sentence imposed.


4
Pursuant to the plan adopted by the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. Sec. 3006A), this Court requires that counsel inform his client, in writing, of her right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari.


5
We dispense with oral argument because the facts and legal contentions are adequately presented in the record and briefs, and oral argument would not aid the decisional process.


6
AFFIRMED.